21 F.3d 606
28 Fed. R. Serv. 3d 1543
UNITED STATES of America, Plaintiff-Appellee,v.Mahmood Khan LODHI, Defendant-Appellant.
No. 94-10364.
United States Court of Appeals,Fifth Circuit.
May 11, 1994.

Mahmood Khan Lodhi, pro se.
Michael Worley, Asst. U.S. Atty., Paul E. Coggins, U.S. Atty., Ft. Worth, TX, for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Texas.
Before JOLLY, WIENER and EMILIO M. GARZA, Circuit Judges.

BY THE COURT:

1
Mahmood Khan Lodhi's motion for release pending appeal is DENIED.  The provisions of 18 U.S.C. Sec. 3143 and Fed.R.App.P. 9(b), which govern the release and detention of a defendant pending sentence or appeal from a judgment of conviction, do not apply to appeals from orders revoking supervised release.  Release pending appeal of an order revoking supervised release will be granted only upon a showing of exceptional circumstances.  See United States v. Lacy, 643 F.2d 284, 285 (5th Cir.1981) (interpreting the Bail Reform Act of 1966).  Exceptional circumstances include the raising of substantial claims upon which the appellant has a high probability of success, a serious deterioration of health while incarcerated, and any unusual delay in the process of appeal.  Id.


2
Lodhi has not shown that exceptional circumstances warrant his release.  Accordingly, Lodhi's motion for release pending appeal is DENIED.  Lodhi's motion for a bond hearing also is DENIED.